Luke, J.
1. Under the ruling of the Supreme Court in the ease oí Duncan v. State, 149 Ga. 195 (99 S. E. 612), that where a third person interposes a claim to a vehicle seized under the act of 1917 (Pamph. Act, Ex. Sess. 1917, p. 16) providing for the forfeiture of any vehicle in which spirituous liquors are carried on any public road or private way in this State, “the general rule is that the verdict of acquittal [of the defendant], though based on the same transaction, is inadmissible” in favor of the claimant, the court in this case did not err in refusing to admit in evidence the indictment against the defendant and the verdict of not guilty thereon.
2. The grounds of the motion for a new trial not dealt with above are without substantial merit.

Judgment affirmed.


Wade, G. J., and Jenhins, J., concur.